PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $7,780.00 on unpaid invoices for air conditioning maintenance and repair work done at West Virginia State College.
Respondent’s Answer, although admitting the validity of the claim, also states that there were not sufficient funds remaining in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of the further opinion that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.